Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO APPLICANT’S AMENDMENT



1. Applicants amendment filed on 03/22/21 is acknowledged. 


2. Claims  1, 2, 6, 10, 11, 18-30  are pending. 


3. Claims  1, 21-30 stand  withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.

 Claims 2, 6, 10, 11, 18-20  read on a method of treating a subject diagnosed with sepsis, comprising determining the level of T-cell senescence within 24 hours following diagnosis of sepsis are under consideration in the instant application.

The following new ground of rejections is necessitated by the amended filed on 03/22/21. 

4. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


5. Claims 2, 6, 10, 11, 18-20  are rejected under 35 U.S.C. 112, first paragraph, because the specification, does not reasonably provide enablement for method of treating a subject diagnosed with sepsis, comprising treating the subject with anti-T cell exhaustion therapy, wherein the subject exhibit a baseline level of T-cell senescence above a predetermined threshold up to 24 house following diagnosis of said sepsis.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with this claim.



Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.


The specification only discloses  that T-cell senescence is strongly induced in the sepsis patient following 7-10 days of hospitalization as well as possible correlation between the severity of sepsis outcome and T-cell senescence ( see Example I and II in particular). The Specification further  disclosed that said senescence cells exhibit an inflammatory cytokine secretion profile and the effects of in vitro treatment with anti-PD-1 antibodies on downregulation of PD-1 by T cells (see Example V and VI  in particular).

The specification does not adequately teach how to effectively treat a subject diagnosed with sepsis, comprising treating the subject with anti-T cell exhaustion therapy, wherein the subject exhibit a baseline level of T-cell senescence above a predetermined threshold up to 24 house following diagnosis of said sepsis. The specification provided no data or evidences of successful treatment of any subject, including human, comprising treating the subject with anti-T cell exhaustion therapy, wherein the subject exhibit a baseline level of T-cell senescence above a predetermined threshold up to 24 house following diagnosis of said sepsis.  At issue is that the instant  claims  recited a very specific therapeutic window, i.e. within 24 hr following diagnosis of sepsis,  at which one can beneficially treat septic patient with T-cell exhausting therapy. The Specification provide no evidences or data to demonstrate that determining the  level of T-cell senescence above predetermine threshold within 24 hours following diagnosis of sepsis, would be beneficially for treating sepsis as compare  to the currently using   method of treating sepsis with  anti –T cell exhaustion therapy. Moreover, it is noted that the timeframe when a subject is first diagnose with sepsis can vary for different subject,  thus  said claimed 24 hr  beneficial window for treating  would be different for different subjects or even for the same subject depending when said sepsis would be  first diagnosed.  The specification provide no evidences or data of any beneficially treatment of sepsis in any different subjects or the same subject  first diagnosed with sepsis at various time, comprising treating the subject with an anti-T-cell exhaustion therapy, wherein the subject exhibits a base level of T cell senescence above a predetermined threshold up to 24 hr following diagnosis of said sepsis.  
 
As is evidence from the paper provided by Applicant ( Marshall et all, 2014), at the time before the effective filing date, it was well known that there is a large heterogeneity in sepsis patient when testing response to immune modulation. Marshall et all., clearly stated that the current challenge for sepsis research lies in the failure of concept and reluctance to abandon a 


Thus, Applicant has not provided sufficient guidance to enable one skill in the art to use claimed method of treating a subject diagnosed with sepsis, comprising treating the subject with anti-T cell exhaustion therapy, wherein the subject exhibit a baseline level of T-cell senescence above a predetermined threshold up to 24 house following diagnosis of said sepsis in manner reasonably correlated with the scope of the claims.  



If the use disclosed is of such nature that the art is unaware of any  beneficial determination of T-cell senescence above a predetermine threshold up to 24 hr following diagnosis of sepsis, a more complete statement of how to use must be supplied. 


"The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required.  A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements...However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims.” MPEP § 2164.03.

"Substantiating evidence may be in the form of animal tests which constitute recognized screening procedures with clear relevance to utility in humans.  See Ex parte Krepelka, 231 USPQ 746 (Board of Patent Appeals and Interferences 1986) and cases cited therein." Ex parte Maas, 9 USPQ2d 1746



The scope of the claims must bear a reasonable correlation with the scope of enablement.  In re Fisher, 166 USPQ 18(CCPA 1970)   indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.


In view of the quantity of experimentation necessary, the unpredictability of the art, the lack of sufficient guidance in the specification, absence of  working examples, and the limited amount of direction provided given the breadth of the claims, it would take undue trials and errors to practice the claimed invention.


6. No claim is allowed.



THIS ACTION IS MADE FINAL.  See MPEP § 609(B)(2)(i).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action


8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/ 272-0840  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181 .  
The fax number for the organization where this application or proceeding is assigned is 703-872-9306.

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644